



SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 27, 2020, by and among Harley-Davidson, Inc., a Wisconsin corporation (the
“Company”), on the one hand, and Impala Master Fund Ltd., a Cayman Islands
exempt company (“Impala Fund”), and Impala Asset Management LLC, a Delaware
limited liability company (the “Investment Manager” and collectively with Impala
Fund, “Impala”), on the other hand. The Company and Impala are referred to
herein individually as a “party” and collectively as the “parties.”
WHEREAS, on January 24, 2020, Impala submitted notice (the “Nomination Notice”)
of its intent to nominate two candidates for election to the Board of Directors
of the Company (the “Board”) at the 2020 Annual Meeting; and
WHEREAS, the Company and Impala have determined that it is in the best interest
of the Company’s shareholders to come to an agreement with respect to certain
matters as hereinafter described.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
1.Withdrawal of Shareholder Nomination. Effective upon the execution of this
Agreement, Impala irrevocably withdraws all director nominations and candidates
and any related materials or notices submitted to the Company in connection
therewith or related thereto, including the Nomination Notice.
2.    Additional Independent Director. After the conclusion of the 2020 Annual
Meeting, the following process will apply for the purpose of appointing one new
director to the Board (the “Additional Independent Director”) by July 31, 2020
by adding a director or by filling a vacancy created by any member of the Board
being unable or ceasing to serve on the Board due to death, disability or
resignation:
(a)Impala shall be entitled to submit on a private basis to the Board and the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) up to two individuals to serve as the Additional Independent
Director, each of whom must meet the Minimum Criteria (as defined below), and
the Nominating Committee shall be entitled to submit to Impala up to two
individuals to serve as the Additional Independent Director, each of whom must
meet the Minimum Criteria. Each party shall share with the other the written
background materials it has regarding the candidates it is submitting.
(b)Impala shall, in good faith, consider and approve or deny (which approval
shall not be unreasonably withheld, conditioned or delayed) each candidate for
the Additional Independent Director submitted by the Nominating Committee within
ten Business Days. The Nominating Committee shall, in good faith and consistent
with its fiduciary duties, consider and approve or deny each candidate for the
Additional Independent Director submitted by Impala within ten Business Days
after the Nominating Committee has satisfactorily completed its customary due
diligence process (including its review of a


1
14834-9001-6440.3

--------------------------------------------------------------------------------





questionnaire for directors and director nominees, a background check and
interviews); provided that the commencement of such due diligence process shall
not be unreasonably delayed.
(c)If the process described in Sections 2(a) and 2(b) does not result in a
candidate submitted by one party that is approved for appointment as the
Additional Independent Director by the other party, then the process shall be
repeated, except that each party shall be entitled to propose only one candidate
in each instance, until a candidate submitted by one party is approved for
appointment as the Additional Independent Director by the other party.
(d)After the process described in Sections 2(a), 2(b) and 2(c) results in a
candidate submitted by one party that is approved for appointment as the
Additional Independent Director by the other party, the Board shall promptly
appoint such candidate as the Additional Independent Director effective
immediately with a term expiring at the 2021 Annual Meeting; provided, however,
that if, as a result of the process described in Sections 2(a), 2(b) and 2(c),
there is more than one candidate that was submitted by one party and approved
for appointment as the Additional Independent Director by the other party
(including, for example, two candidates submitted by one party or one candidate
submitted by one party and a second candidate submitted by the other party),
then the Board shall select the candidate to be appointed as the Additional
Independent Director from among the approved candidates; provided, further, that
the appointment of any director shall be subject to the Board’s exercise of its
fiduciary duties. The Board shall further nominate the Additional Independent
Director on the Company's slate of director nominees for election at the 2021
Annual Meeting and shall solicit shareholder support for the election of the
Additional Independent Director in the same manner and to the same degree as for
all other Company nominees.
(e)If, prior to the appointment of the Additional Independent Director, a
vacancy on the Board has not been created due to a Board member being unable or
ceasing to serve on the Board due to death, disability or resignation, then the
Board shall take all such action as is necessary to increase the size of the
Board to accommodate the appointment of the Additional Independent Director.
(f)“Minimum Criteria” shall mean that an individual (i) is not prohibited or
disqualified from serving as a director of the Company pursuant to the Company’s
by-laws, policies, codes of conduct and ethics, or corporate governance
guidelines or any rule or regulation of the SEC or New York Stock Exchange
(“NYSE”) or by applicable law, (ii) qualifies as an “independent director” with
respect to the Company under the applicable standards of the NYSE and the SEC
and (iii) is not, and has not been within the last five years, an Affiliate or
Associate of Impala.
(g)Notwithstanding the foregoing, the process contemplated by this Section 2
shall not apply to a seat on the Board for the individual who the Board chooses
as the Chief Executive Officer of the Company to succeed the Company’s Acting
President and Chief Executive Officer as of the date of this Agreement.
If at any time Impala ceases to beneficially own at least the lesser of
1,528,376 shares of common stock, par value $0.01 per share, of the Company
(“Common Stock”) or 1% of the then-outstanding shares of Common Stock in the
aggregate as reflected in the Company’s most recent Quarterly Report on Form
10-Q or Annual Report on Form 10-K filed with the


2
24834-9001-6440.3

--------------------------------------------------------------------------------





SEC after the date hereof (the “Ownership Minimum”) solely because of
divestitures of Common Stock by Impala, the rights of Impala and obligations of
the Company pursuant to this Section 2 shall terminate immediately. While the
Additional Independent Director serves as a member of the Board, the Additional
Independent Director shall receive compensation (including equity-based
compensation, if any) for Board and committee service and benefits (including
expense reimbursements) on the same basis as all other non-employee directors of
the Company. The Additional Independent Director, upon appointment to the Board,
shall have the same rights and benefits as any other Board members and shall be
governed by and required to comply with (i) all applicable laws and regulations,
and (ii) all of the same policies, processes, procedures, codes, rules,
standards, and guidelines applicable to members of the Board. The Additional
Independent Director shall be considered by the Nominating Committee for
inclusion on committees of the Board in good faith in a manner consistent with
other members of the Board for which purpose his or her respective
qualifications and experience will be reasonably considered. In addition, to the
extent the timing of the Company’s search for a Chief Executive Officer of the
Company reasonably allows it, the Additional Independent Director shall have an
opportunity to be involved in the Board’s search for a Chief Executive Officer
of the Company to succeed the Company’s Acting President and Chief Executive
Officer as of the date of this Agreement.
3.    Voting Commitment. Impala shall, or shall cause its Representatives to,
appear in person or by proxy at the 2020 Annual Meeting and vote all shares of
Common Stock beneficially owned by it and over which it has voting power in
accordance with the Board’s recommendations as such recommendations of the Board
are set forth in the definitive proxy statement filed in respect thereof with
respect to (a) the election, removal and/or replacement of directors and (b) any
other proposal submitted to the shareholders at the 2020 Annual Meeting, in each
case as such recommendation of the Board is set forth in the definitive proxy
statement filed in respect thereof.
4.    Standstill. From the date of this Agreement until the date that is 15
calendar days prior to the last day of the advance notice period for the
submission by shareholders of non-proxy access director nominations for the 2021
Annual Meeting (as set forth in the advance notice provisions of the articles of
incorporation and by-laws of the Company) (the “Standstill Period”), without the
prior consent of the Board, Impala shall not, and shall instruct its Affiliates
not to, directly or indirectly (in each case, except as permitted by this
Agreement):
(a)acquire, offer to acquire, agree to acquire or acquire rights to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of voting securities of the Company generally on a pro rata
basis), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another person, by joining a group,
through Synthetic Equity Interests or otherwise, any voting securities of the
Company (other than through a broad-based market index) or any voting rights
decoupled from the underlying voting securities that would result in the
ownership or control of, or other beneficial ownership interest in, 9.9% or more
of the then-outstanding shares of Common Stock in the aggregate as reflected in
the Company’s most recent Quarterly Report on Form 10-Q or Annual Report on Form
10-K filed with the SEC;
(b)(i) nominate, recommend for nomination or give notice of an intent to
nominate or recommend for nomination a person for election at any Shareholder
Meeting at which the


3
34834-9001-6440.3

--------------------------------------------------------------------------------





Company’s directors are to be elected; (ii) knowingly initiate, encourage or
participate in any solicitation of proxies in respect of any election contest or
removal contest at any Shareholder Meeting with respect to the Company’s
directors; (iii) submit, initiate, make or be a proponent of any shareholder
proposal for consideration at, or bring any other business before, any
Shareholder Meeting; (iv) knowingly initiate, encourage or participate in any
solicitation of proxies in respect of any shareholder proposal for consideration
at, or other business brought before, any Shareholder Meeting; or (v) knowingly
initiate, encourage or participate in any “withhold,” “against” or similar
campaign with respect to any Shareholder Meeting;
(c)form, join or in any way participate in any group or agreement of any kind
with respect to any voting securities of the Company, including in connection
with any election or removal contest with respect to the Company’s directors or
any shareholder proposal or other business brought before any Shareholder
Meeting (other than with Impala or one or more of its Affiliates and Associates
that agree to be bound by the terms and conditions of this Agreement);
(d)deposit any voting securities of the Company in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof (other than any such voting trust, arrangement or agreement
solely among Impala and its Affiliates and otherwise in accordance with this
Agreement);
(e)seek, alone or in concert with others, to amend or waive any provision of the
Company’s articles of incorporation or by-laws;
(f)demand a copy of the Company’s list of shareholders or an inspection of the
Company’s other books and records;
(g)take any action in support of or make any proposal or request that
constitutes (or would constitute if taken): (i) advising, controlling, changing
or influencing the Board or management of the Company, including any plans or
proposals to change the voting standard with respect to director elections,
number of directors or term of directors or to fill any vacancies on the Board,
(ii) any change in the capitalization, stock repurchase programs and practices,
or dividend policy of the Company, (iii) any other change in the Company’s
management, governance, business, corporate structure, affairs or policies, (iv)
causing a class of securities of the Company to be delisted from, or to cease to
be authorized to be quoted on, any securities exchange or (v) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;
(h)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any (i) material acquisition of any
assets or businesses of the Company or any of its subsidiaries; (ii) tender
offer or exchange offer, merger, acquisition, share exchange or other business
combination involving any of the voting securities or any of the material assets
or businesses of the Company or any of its subsidiaries; or (iii)
recapitalization, restructuring, liquidation, dissolution or other material
transaction with respect to the Company or any of its subsidiaries or any
material portion of its or their businesses;


4
44834-9001-6440.3

--------------------------------------------------------------------------------





(i)call or seek to call, or request the call of, alone or in concert with
others, any Shareholder Meeting;
(j)make any request or proposal that the Company or the Board amend, modify or
waive any provision of this Agreement other than through non-public
communications with the Company that would not be reasonably expected to result
in or involve public disclosure obligations for any party;
(k)take any action challenging the validity or enforceability of this Section 4
or this Agreement unless the Company is challenging the validity or
enforceability of this Agreement; or
(l)enter into any negotiations, agreements or understandings with any Third
Party with respect to the foregoing, or advise, assist, encourage or seek to
persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing.
Nothing in this Section 4 shall be deemed to prohibit Impala from making any
disclosure required by rule, law, regulation or legal process or as requested by
regulatory or judicial authority; provided that any such disclosures by Impala
or its Affiliates complies (i) with all existing confidentiality obligations of
Impala with respect to the Company, including under Section 7, and (ii) would
not be used to circumvent Impala’s obligations under Section 4(a) through
Section 4(l).
5.    Mutual Non-Disparagement. Prior to the expiration of the Standstill
Period, and without limiting the obligations of Impala under Section 7, no party
shall, nor shall it permit any of its Representatives to, without the prior
written consent of the other party, make any public statement that constitutes
or would reasonably be expected to constitute an ad hominem attack on or
otherwise disparages any other party, any other party’s current and former
directors in their capacity as such, officers or employees (including with
respect to such persons’ service at the other party), any other party’s business
or subsidiaries, or any other party’s subsidiaries’ business or any of its or
its subsidiaries’ current directors, officers or employees, including the
business and current or former directors, officers and employees of such other
party’s controlled Affiliates, as applicable. The restrictions in this Section 5
shall not apply (a) in any compelled testimony or production of information,
whether by legal process or subpoena or as part of a response to a request for
information from any governmental or regulatory authority with jurisdiction over
the party from whom information is sought, in each case, to the extent required,
or (b) after consultation with outside counsel, to any disclosure required by
applicable law, rules or regulations.
6.    No Litigation. Prior to the expiration of the Standstill Period, each
party covenants and agrees that it shall not, and shall not permit any of its
Representatives to, directly or indirectly, alone or in concert with others,
encourage, pursue or assist any other person to threaten or initiate any
lawsuit, claim or proceeding before any court (each, a “Legal Proceeding”)
against any other party or any of its Representatives, except for (a) any Legal
Proceeding initiated primarily to remedy a breach of or to enforce this
Agreement, (b) counterclaims with respect to any proceeding initiated by or on
behalf of one party or its Affiliates against the other party or its Affiliates
and (c) the exercise of statutory appraisal rights; provided, however, that the
foregoing shall not prevent any party or any of its


5
54834-9001-6440.3

--------------------------------------------------------------------------------





Representatives from responding to oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes in connection with any Legal Proceeding (each, a “Legal Requirement”)
if such Legal Proceeding has not been initiated by, on behalf of or at the
direct or indirect suggestion of such party or any of its Representatives;
provided, further, that in the event any party or any of its Representatives
receives such Legal Requirement, such party shall give prompt written notice of
such Legal Requirement to such other party (except where such notice would be
legally prohibited or not practicable). Each of the parties represents and
warrants that neither it nor any assignee has filed any lawsuit against any
other party.
7.    Public Statements; Confidentiality.
(a)Within four business days after the execution of this Agreement, the Company
will file a Current Report on Form 8-K (the “Form 8-K”) to report the parties’
entry into this Agreement. The Form 8-K shall be consistent with the terms of
this Agreement. The Company shall provide Impala with a reasonable opportunity
to review and comment on the Form 8-K prior to the filing with the SEC and
consider in good faith any comments of Impala. The Company will also disclose
this Agreement in its definitive proxy statement relating to the 2020 Annual
Meeting in a manner consistent with the manner in which it is disclosed in the
Form 8-K. (The disclosures contemplated by this Section 7(a), the “Agreement
Disclosures”.)
(b)Without the prior written consent of the Company, Impala shall not, and shall
cause its Representatives not to, disclose to any other person, including by
issuing any press release, making any public statement, speaking on the record
or on background with the media or otherwise, (i) this Agreement, its existence
or any of its terms or conditions or (ii) that discussions or negotiations have
taken place between the parties with respect to this Agreement or the subject
matter of this Agreement or the Agreement Disclosures (such information in
clauses (i) and (ii), the “Agreement Information”). Subject to Section 7(c),
Impala hereby agrees and acknowledges that, except as provided in Section 7(a),
the Company shall retain full and final authority, in its sole and absolute
discretion, with respect to the disclosure, if any, of any Agreement
Information.
(c)In the event that Impala or any of its Representatives are required by
applicable Legal Requirement to disclose any of the Agreement Information,
Impala will promptly notify (except where such notice would be legally
prohibited) the Company in writing by email and Federal Express so that the
Company may seek a protective order or other appropriate remedy (and if the
Company seeks such a remedy, Impala will provide such cooperation as the Company
shall reasonably request and not oppose such remedy), at the Company’s sole cost
and expense. Nothing herein shall be deemed to prevent Impala or its
Representatives, as the case may be, from honoring a Legal Requirement that
requires discovery, disclosure or production of the Agreement Information if (i)
Impala produces or discloses only that portion of the Confidential Information
that Impala’s legal counsel advises Impala is legally required to be so produced
or disclosed and Impala informs the recipient of such Agreement Information of
the existence of this Agreement and the confidential nature of such Agreement
Information, or (ii) the Company consents in writing to having the Agreement
Information produced or disclosed pursuant to the Legal Requirement.


6
64834-9001-6440.3

--------------------------------------------------------------------------------





8.    Affiliates and Associates. Each party hereto shall instruct its controlled
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such controlled Affiliate
or Associate. A breach of this Agreement by a controlled Affiliate or Associate
of a party, if such controlled Affiliate or Associate is not a party, shall be
deemed to occur if such controlled Affiliate or Associate engages in conduct
that would constitute a breach of this Agreement if such controlled Affiliate or
Associate was a party to the same extent as a party to this Agreement.
9.    Representations and Warranties.
(a)Impala represents and warrants that it has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby and that this Agreement has been
duly and validly executed and delivered by Impala, constitutes a valid and
binding obligation and agreement of Impala and is enforceable against Impala in
accordance with its terms. Impala represents that the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of, the
organizational documents of Impala as currently in effect and that the
execution, delivery and performance of this Agreement by it do not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to Impala or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Impala is a party or by which it is bound. Impala represents and warrants that,
as of the date of this Agreement, it beneficially owns an aggregate of 2,683,703
shares of Common Stock, has voting authority over such shares, and owns no
Synthetic Equity Interests or any Short Interests in the Company.
(b)The Company represents and warrants that it has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby and that this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms. The Company represents that
the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, or result in a breach
or violation of, the organizational documents of the Company as currently in
effect and that the execution, delivery and performance of this Agreement by the
Company do not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.


7
74834-9001-6440.3

--------------------------------------------------------------------------------





10.    Expenses. Each of the Company and Impala shall be responsible for its own
fees and expenses incurred in connection with the negotiation, execution and
effectuation of this Agreement and the matters contemplated hereby, including
legal fees and expenses incurred in connection with the negotiation and
execution of this Agreement and all other activities related to the foregoing;
provided, however, that the Company shall reimburse Impala $425,000 within five
Business Days, which represents 50% of Impala’s actual and estimated
out-of-pocket fees and expenses (including legal fees and expenses) actually
incurred in connection with Impala’s involvement with the Company prior to the
date hereof and the negotiation and execution of this Agreement.
11.    Mutual Release.
(a)The Company, on the one hand, and Impala, on the other hand, on behalf of
themselves and for all of their past and present affiliated, associated,
related, parent and subsidiary entities, divisions, joint ventures,
partnerships, successors, assigns, associated investment funds or companies,
management companies, and the respective owners, officers, directors, partners,
members, managers, principals, parents, subsidiaries, predecessor entities,
agents, representatives, employees, shareholders, advisors, consultants,
attorneys, heirs, executors, administrators, successors and assigns of any such
person or entity, security holders of any such person or entity, and any other
person claiming (now or in the future) through or on behalf of any of such
persons or entities (collectively, “Released Persons”), irrevocably and
unconditionally release, settle, acquit and forever discharge the other party
and all of the other party’s Released Persons from, and covenant not to sue the
other party and all of the other party’s Released Persons with respect to, any
and all causes of action, claims, liabilities, actions, rights, judgments,
obligations, guarantees, damages, amounts, demands, losses, controversies,
contentions, complaints, promises, accountings, bonds, bills, debts, dues, sums
of money, expenses, specialties, fees, and costs (whether direct, indirect or
consequential, incidental or otherwise including attorney’s fees or court costs,
of whatever nature) incurred in connection therewith of any kind or nature
whatsoever, whether known or unknown, suspected or unsuspected, claimed or
unclaimed, asserted or unasserted, fixed or contingent, accrued or unaccrued,
past or present, in their own right, representatively, derivatively or in any
other capacity, in law or in equity or liabilities of whatever kind or
character, arising under federal, state, foreign, or common law or the laws of
any other relevant jurisdiction (the “Claims”), that have arisen, could have
arisen, arise now, or hereafter may arise out of or relate in any manner to the
allegations, facts, events, transactions, acts, occurrences, statements,
representations, misrepresentations, omissions or any other matter, thing, or
cause whatsoever, or any series thereof, embraced, involved, arising out of,
relating to, or in connection with in any way to (i) the nomination of directors
for election at the 2020 Annual Meeting and the Nomination Notice and (ii) the
negotiation of this Agreement (including the exhibits hereto) (collectively, the
“Released Claims”). It is further understood and agreed that it is the desire of
the parties to fully, finally, and forever settle, compromise, and discharge any
and all disputes and claims between them arising out of, or relating or
connecting in any way to the Released Claims, or any similar matter or issues,
whether known or unknown.
(b)The parties acknowledge and agree that they may be unaware of or may discover
facts in addition to or different from those that they now know, anticipate or
believe to be true related to or concerning the Released Claims. The parties
know that such currently unknown or unappreciated facts could materially affect
the claims or defenses of a party or parties. It is


8
84834-9001-6440.3

--------------------------------------------------------------------------------





nonetheless the intent of the parties to give a full, complete and final release
and discharge of the Released Claims. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact. To that end, the
parties expressly waive and relinquish any and all provisions, rights and
benefits conferred by any law of the United States or of any state or territory
of the United States or of any other relevant jurisdiction, or principle of
common law, under which a general release does not extend to claims that the
parties do not know or suspect to exist in their favor at the time of executing
the release that if known by the parties might have affected the parties’
settlement. The parties acknowledge and agree that the inclusion of this Section
11 was separately bargained for and is a material term of this Agreement.
12.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, (a) if
given by email, when such email is sent to the email address set forth below and
the appropriate confirmation is received or (b) if given by any other means,
when actually received during normal business hours at the address specified in
this Section:
If to the Company:
Harley-Davidson, Inc.
3700 West Juneau Avenue
Milwaukee, Wisconsin 53208
Attention: Paul J. Krause
Email: Paul.Krause@harley-davidson.com


With a copy to (which shall not constitute notice):


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Patrick G. Quick and Phillip M. Goldberg
Email: PGQuick@foley.com and PGoldberg@foley.com


If to Impala:


c/o Impala Asset Management LLC
107 Cherry Street, 2nd Floor
New Canaan, Connecticut 06840
Attention: Robert Bishop
Email: Robert.Bishop@impalafunds.com


9
94834-9001-6440.3

--------------------------------------------------------------------------------





With a copy to (which shall not constitute notice):


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein and William Tevlin
Email: eleazer.klein@srz.com and william.tevlin@srz.com
13.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin, without giving effect to
its conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in the state and federal courts located in
the State of Wisconsin, and any appellate court from any such state or federal
court. Each party hereto waives any objection it may now or hereafter have to
the laying of venue of any such Legal Proceeding and irrevocably submits to
personal jurisdiction in any such court in any such Legal Proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such Legal Proceeding brought in any such court has been
brought in any inconvenient forum. Each party hereto consents and agrees that
service of any process, summons, notice or document by U.S. registered mail to
the address set forth in Section 12 shall be effective service of process for
any Legal Proceeding brought against them. Nothing contained herein shall be
deemed to affect the right of any party hereto to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
14.    Specific Performance. The parties to this Agreement acknowledge and agree
that the other party would be irreparably injured by an actual breach of this
Agreement by the other party or its Representatives and that monetary remedies
may be inadequate to protect either party against any actual or threatened
breach or continuation of any breach of this Agreement. Without prejudice to any
other rights and remedies otherwise available to the parties under this
Agreement, each party shall be entitled to seek equitable relief by way of
injunction or otherwise and specific performance of the provisions hereof upon
satisfying the requirements to obtain such relief without the necessity of
posting a bond or other security, if the other party or any of its
Representatives breaches or threatens to breach any provision of this Agreement.
Such remedy shall not be deemed to be the exclusive remedy for a breach of this
Agreement, but shall be in addition to all other remedies available at law or
equity to the non-breaching party.
15.    Certain Definitions and Interpretations. As used in this Agreement: (a)
the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
become Affiliates or Associates of any applicable person or entity referred to
in this Agreement; provided, however, that the term “Associate” shall refer only
to Associates controlled by the Company or Impala, as applicable; provided,
further, that, for purposes of this Agreement, Impala shall not be an Affiliate
or Associate of the Company and the Company shall not be an Affiliate or
Associate of Impala; (b) the term “Annual Meeting” means each annual meeting of
shareholders of the


10
104834-9001-6440.3

--------------------------------------------------------------------------------





Company and any adjournment, postponement, reschedulings or continuations
thereof; (c) the terms “beneficial ownership,” “group,” “person,” “proxy” and
“solicitation” (and any plurals thereof) have the meanings ascribed to such
terms under the Exchange Act and the rules and regulations promulgated
thereunder; (d) the term “Business Day” means any day that is not a Saturday,
Sunday or other day on which commercial banks in the State of New York or
Wisconsin are authorized or obligated to be closed by applicable law; (e) the
term “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder; (f) the term “Representatives”
means (i) a person’s Affiliates and Associates and (ii) its and their respective
directors, officers, employees, partners, members, managers, consultants, legal
or other advisors, agents and other representatives acting in a capacity on
behalf of, in concert with or at the direction of such person or its Affiliates
or Associates; (g) the term “SEC” means the U.S. Securities and Exchange
Commission; (h) the term “Short Interests” means any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in, directly or indirectly,
by such person, the purpose or effect of which is to mitigate loss to, reduce
the economic risk (of ownership or otherwise) of shares of any class or series
of the Company’s equity securities by, manage the risk of share price changes
for, or increase or decrease the voting power of, such person with respect to
the shares of any class or series of the Company’s equity securities, or that
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the shares of any class or series of the Company’s equity
securities; (i) the term “Shareholder Meeting” means each annual or special
meeting of shareholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof; (j) the term “Synthetic Equity
Interests” means any derivative, swap or other transaction or series of
transactions engaged in, directly or indirectly, by such person the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions is determined
by reference to the price, value or volatility of any shares of any class or
series of the Company’s equity securities or which derivative, swap or other
transactions provide the opportunity to profit from any increase in the price or
value of shares of any class or series of the Company’s equity securities,
without regard to whether (i) the derivative, swap or other transactions convey
any voting rights in such equity securities to such person; (ii) the derivative,
swap or other transactions are required to be, or are capable of being, settled
through delivery of such equity securities; or (iii) such person may have
entered into other transactions that hedge or mitigate the economic effect of
such derivative, swap or other transactions; and (k) the term “Third Party”
refers to any person that is not a party hereto, a member of the Board, a
director or officer of the Company, or legal counsel to any party. In this
Agreement, unless a clear contrary intention appears, (i) the word “including”
(in its various forms) means “including, without limitation”; (ii) the words
“hereunder,” “hereof,” “hereto” and words of similar import are references in
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) the word “or” is not exclusive; (iv) references to “Sections” in this
Agreement are references to Sections of this Agreement unless otherwise
indicated; and (v) whenever the context requires, the masculine gender shall
include the feminine and neuter genders.


11
114834-9001-6440.3

--------------------------------------------------------------------------------





16.    Miscellaneous.
(a)This Agreement contains the entire agreement between the parties and
supersede all other prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof.
(b)This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.
(c)This Agreement shall not be assignable by operation of law or otherwise by a
party hereto without the consent of the other parties hereto. Any purported
assignment without such consent is void. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party hereto.
(d)Neither the failure nor any delay by a party hereto in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.
(e)If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties hereto that the parties hereto would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable. In addition, the parties
hereto agree to use their reasonable best efforts to agree upon and substitute a
valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or unenforceable by a court of competent
jurisdiction.
(f)Any amendment or modification of the terms and conditions set forth herein or
any waiver of such terms and conditions must be agreed to in a writing signed by
each party hereto.
(g)This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall have
the same effect as physical delivery of the paper document bearing the original
signature.
(h)Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require


12
124834-9001-6440.3

--------------------------------------------------------------------------------





interpretation of any ambiguities in this Agreement against any party hereto
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement will be decided without regard to events of drafting or preparation.
(i)The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement.
[Signature Page Follows]






13
134834-9001-6440.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.


 
 
 
 
 
 
 
 
 
                      
 
 
 
 
HARLEY-DAVIDSON, INC.
                                                                       Date:
March 30, 2020
 
 
 
By:
 
/s/ Paul J. Krause
 
 
 
 
 
 
Paul J. Krause
 
 
 
 
 
 
Assistant General Counsel
 
 
 
 
 
 
 
 
 
 
 
IMPALA MASTER FUND LTD.
 
 
 
 
 
 
 
 
 
 
 
By:
 
Impala Asset Management LLC, its
investment manager
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert J. Bishop
 
 
 
 
 
 
Robert J. Bishop
 
 
 
 
 
 
Chief Investment Officer
 
 
 
 
 
 
 
 
 
 
 
IMPALA ASSET MANAGEMENT LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert J. Bishop
 
 
 
 
 
 
Robert J. Bishop
 
 
 
 
 
 
Chief Investment Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















[Signature Page to Settlement Agreement]





